Title: Abigail Adams to William Smith Shaw, 21 February 1799
From: Adams, Abigail
To: Shaw, William Smith


          
            Dear William
            Quincy Feb’ry 21 1799—
          
          I have to acknowledge the receipt of three Letters from you since my last. your punctuality and attention deserve commendation; and claim a pardon for any inaccuracies of stile, or manner, which escape your pen. shall I tell you however what Thomas says? “this young man must aim at more accuracy of expression. he must not be slovenly I will take him to task.” you know his way, and I dare Say will receive his admonitions with the spirit of Candor in which they are meant; the Letters which I have not before acknowledgd are of the 5th 9th and 12th of Feb’ry with the latter I received the pamphlets you sent, and thank you for your attention;
          It appears to me from the insult in the Gallery of congress to the Speaker; and the conduct of Reynolds as well as of the chief Justice, that a crisis is working up which will call for all the energy of Government to suppress. I recollect that during a debate of mr Madisons in support of some Resolutions, commonly calld Madisons Resolutions, that some persons in the Gallery clap’d, upon which a motion was made to clear the Galleries. this motion was seconded by mr Madison himself, who made a handsome speech upon the occasion.
          I think the dignity of the House required that if the culprit could not have been pointed out, that the Galleries should have been cleard, and the House ought to have set till it was done instead of rising: I wish more spirit had been shewn upon the occasion. as to the conduct of McKean, he should never Sit upon the Bench as Judge again, If I had Mifflins Reins.— but like Preist, like people,

there is leven enough in the city of Philadelphia, put into a state of fermentation by the Minority in Congress, to sour the whole state.
          I have seen Dr Morse Sermon. he Sent me one, and I was well acquainted with the communications I can trace the hand, as well as I can trace the sentiments of an other hand, in the Secretarys Report upon the last dispatches
          I have read the address of the minority of the Virgina assembly— and can only lament, that in that case, the Minority for the honor of Virgina, had not been the Majority: I have also read with approbation mr dents speech upon unaccreditted Envoys.
          The last Thaw we had laid me up for several days— I am not yet well. it gave me Rhumatism I believe. I am not yet below, for my head is done up with Blisters behind my Ears which tingle like pins, but I have rested better since; I have a Whitlow upon my left hand fore finger. I rejoice that it is not my Right, for then I could not write a line:
          This day is commemorated as the Birth day of Washington. Mr Adams and Louissa are gone to Town to the Ball. I always have sickness in Feb’ry if I escape other Months. I hope to be below stairs tomorrow. the Philadelphia News papers announce the Presidents Lady as going to the Play: I am not Jealous, but alass she poor creature was more than 3 hundred Miles off, so much of an invalide as not to have been ten miles from home for seven months—
          I had a Letter from your Mother to day; she says she wrote you, the beginning of Jan’ry Abbe has been sick of a fever, but is getting better. she says she cannot write to you so often as she wishes, and begs I would supply her place— I had a kind Letter from mrs otis. she speeks very Handsomely of you, and affectionatly—
          I am really ashamed that I have not written to mrs Cushing. I will not neglect it if I find myself able—
          adieu. my Neck acks— / affectionatly your
          
            Aunt A A—
          
        